 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SAMUEL WINDHAM, JR.,                               No. 2:18-CV-2656-WBS-DMC-P
12                        Plaintiff,
13           v.                                          FINDINGS AND RECOMMENDATIONS
14    C. WOFFORD, et al.,
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is Plaintiff’s motion for a preliminary injunction

19   (ECF No. 11).

20                   The legal principles applicable to requests for injunctive relief, such as a

21   temporary restraining order or preliminary injunction, are well established. To prevail, the

22   moving party must show that irreparable injury is likely in the absence of an injunction. See

23   Stormans, Inc. v. Selecky, 586 F.3d 1109, 1127 (9th Cir. 2009) (citing Winter v. Natural Res.

24   Def. Council, Inc., 129 S.Ct. 365 (2008)). To the extent prior Ninth Circuit cases suggest a lesser

25   standard by focusing solely on the possibility of irreparable harm, such cases are “no longer

26   controlling, or even viable.” Am. Trucking Ass’ns, Inc. v. City of Los Angeles, 559 F.3d 1046,

27   1052 (9th Cir. 2009). Under Winter, the proper test requires a party to demonstrate: (1) he is

28   likely to succeed on the merits; (2) he is likely to suffer irreparable harm in the absence of an
                                                         1
 1   injunction; (3) the balance of hardships tips in his favor; and (4) an injunction is in the public

 2   interest. See Stormans, 586 F.3d at 1127 (citing Winter, 129 S.Ct. at 374). The court cannot,

 3   however, issue an order against individuals who are not parties to the action. See Zenith Radio

 4   Corp. v. Hazeltine Research, Inc., 395 U.S. 100, 112 (1969). Moreover, if an inmate is seeking

 5   injunctive relief with respect to conditions of confinement, the prisoner’s transfer to another

 6   prison renders the request for injunctive relief moot, unless there is some evidence of an

 7   expectation of being transferred back. See Prieser v. Newkirk, 422 U.S. 395, 402-03 (1975);

 8   Johnson v. Moore, 948 F.3d 517, 519 (9th Cir. 1991) (per curiam).

 9                  Here, Plaintiff seeks an order preventing him from being transferred to any other

10   facility during the pendency of this litigation. Specifically, Plaintiff asserts that he has been

11   transferred multiple times inappropriately and unnecessarily and that these transfers are causing

12   him added injury as he is a burn victim with skin grafts on 75 percent of his body. After

13   reviewing the motion the Court finds injunctive relief is not warranted here.

14                  This motion seeks similar relief as Plaintiff’s complaint. Plaintiff’s complaint

15   contains twelve claims, of which, only two are capable of passing the screening stage. The Court

16   notes here that it is not clear that either of the two claims capable of passing screening have any

17   likelihood of success on the merits. Additionally, because the remaining ten claims cannot pass

18   screening, they have no likelihood of success on the merits. For this reason, Plaintiff cannot show

19   that he has any likelihood of success on the merits at this time. Further, there is insufficient

20   evidence for this Court to conclude that Plaintiff will suffer irreparable harm if this injunction is
21   not issued. Though Plaintiff does assert these transfers have a negative effect on his treatment

22   there is no information or evidence to support this contention. Given the deficiencies in

23   Plaintiff’s complaint and the lack of evidence establishing irreparable harm, this Court finds

24   Plaintiff has failed to establish the necessary elements for injunctive relief.

25                  Based on the foregoing, the undersigned recommends that plaintiff’s motion for

26   injunctive relief (ECF No. 11) be denied.
27   ///

28   ///
                                                         2
 1                  These findings and recommendations are submitted to the United States District

 2   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 3   after being served with these findings and recommendations, any party may file written objections

 4   with the court. Responses to objections shall be filed within 14 days after service of objections.

 5   Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

 6   Ylst, 951 F.2d 1153 (9th Cir. 1991).

 7

 8

 9

10                  Dated: May 13, 2019
                                                           ____________________________________
11                                                         DENNIS M. COTA
12                                                         UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
